Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDED AND RESTATED APPLICATION PURSUANT TO SECTION 17(d) OF THE INVESTMENT COMPANY ACT OF 1d-1 THEREUNDER FOR AN ORDER TO PERMIT CERTAIN JOINT TRANSACTIONS VAN ECK FUNDS VAN ECK VIP TRUST (formerly known as Van Eck Worldwide Insurance Trust) GLOBAL ENERGY OPPORTUNITY PARTNERS LP GLOBAL ENERGY OPPORTUNITY FUND, LTD. HARD ASSET PARTNERS LP HARD ASSETS PORTFOLIO LTD. HARD ASSETS ERISA LTD. HARD ASSET PARTNERS 2X LP HARD ASSETS 2X FUND LTD. HARD ASSETS 2X MASTER FUND LTD. HARD ASSETS OPPORTUNITY FUND LP HARD ASSETS OPPORTUNITY FUND LTD. HARD ASSETS OPPORTUNITY MASTER FUND LTD. G- G- G- VAN ECK ASSOCIATES CORPORATION And VAN ECK ABSOLUTE RETURN ADVISERS CORPORATION Communications, Notice and Order to: Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 335 Madison Avenue, 19 th Floor New York, NY 10017-4632 (212) 293-2031 Copies to: Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place 53 State Street Boston, MA 02109 (617) 570-1558 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION : In the Matter of: : : AMENDED AND RESTATED Van Eck Funds : APPLICATION PURSUANT TO Van Eck VIP Trust SECTION 17(d) OF THE INVESTMENT (formerly known as Van Eck Worldwide COMPANY ACT OF 1940 AND RULE Insurance Trust) : 17d-1 THEREUNDER FOR AN ORDER Global Energy Opportunity Partners LP : TO PERMIT CERTAIN JOINT Global Energy Opportunity Fund, Ltd. : TRANSACTIONS Hard Asset Partners LP Hard Assets Portfolio Ltd. Hard Assets ERISA Ltd. Hard Asset Partners 2X LP Hard Assets 2X Fund Ltd. Hard Assets 2X Master Fund Ltd. Hard Assets Opportunity Fund LP Hard Assets Opportunity Fund Ltd. Hard Assets Opportunity Master Fund Ltd. G-175 Strategies LP G-175 Strategies Ltd. G-175 Strategies Master Fund Ltd. Van Eck Associates Corporation : and Van Eck Absolute Return Advisers : Corporation : : File Number: 812-13740 : : I.Introduction Van Eck Funds (VEF) and Van Eck VIP Trust (VIP) (formerly known as Van Eck Worldwide Insurance Trust), each, a registered open-end management investment company (each, an Existing Investment Company, and collectively, the Existing Investment Companies); Global Energy Opportunity Partners LP (GEO LP), Global 2 of 35 Energy Opportunity Fund, Ltd. (GEO Ltd.), Hard Asset Partners LP (HAP LP), Hard Assets Portfolio Ltd. (HAP Ltd.), Hard Assets ERISA Ltd. (HAE Ltd.), Hard Asset Partners 2X LP (HAP2X LP), Hard Assets 2X Fund Ltd. (HA2X Ltd.), Hard Assets 2X Master Fund Ltd. (HA2XM Ltd.), Hard Assets Opportunity Fund LP (HAO LP), Hard Assets Opportunity Fund Ltd. (HAO Ltd.), Hard Assets Opportunity Master Fund Ltd. (HAOM Ltd.), G-175 Strategies LP (G-175 LP), G-175 Strategies Ltd. (G-175 Ltd.), and G-175 Strategies Master Fund Ltd. (G-175M Ltd.), each, a private investment company (each, an Existing Unregistered Account, and collectively, the Existing Unregistered Accounts); Van Eck Associates Corporation (VEAC), the investment adviser of each Existing Investment Company; and Van Eck Absolute Return Advisers Corporation, the general partner or the investment manager of each Existing Unregistered Account (VEARA, and together with the Existing Investment Companies, the Existing Unregistered Accounts and VEAC, the Applicants), hereby apply for an order (Order) from the Securities and Exchange Commission (the Commission) on behalf of the following: (i) each Existing Investment Company; (ii) each existing or future portfolio series of an Existing Investment Company (such portfolio series being referred to as the Existing Investment Company Funds); (iii) all other existing or future registered investment companies (the Other Investment Companies) for which VEAC or any other person controlling, controlled by or under common control with VEAC serves as investment adviser or subadviser (such investment advisers, together with VEAC and VEARA, being referred to herein as the Van Eck Advisers); (iv) each existing and future portfolio series of each Other Investment Company (such portfolio series, together with the Existing Investment Company Funds, being referred 3 of 35 to as the Funds); (v) the Existing Unregistered Accounts; (vi) all other existing or future accounts or pooled investment vehicles that are not registered investment companies and for which VEARA or another Van Eck Adviser serves as general partner, manager and/or investment adviser or in a similar capacity (such accounts and investment funds, together with the Existing Unregistered Accounts, being referred to as the Unregistered Accounts); and (vii) the Van Eck Advisers. 1 II.Relief Requested Applicants request an order under Section 17(d) of the Investment Company Act of 1940, as amended (the Act), and Rule 17d-1 thereunder, granting permission to the Funds to (a) invest jointly among themselves and/or with one or more of the Unregistered Accounts in private placement 2 transactions, the terms of which, including, but not limited to, price, conversion and maturity provisions, call protections, and other financial covenants, may have been negotiated by Applicants (Covered Private Placements); (b) make follow-on investments in Covered Private Placements of such issuers (Follow-On Investments); and (c) exercise warrants, conversion privileges, and other rights 1 All entities that currently intend to rely on the requested order are named as Applicants. All other existing or future entities that will rely on the requested order will comply with the terms and conditions of the Application. 2 The term "private placement", as used in the Application, refers to a transaction in which the offer and sale of securities by the issuer are exempt from registration under the
